Citation Nr: 0712233	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-30 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher evaluation for a spastic bladder, 
evaluated as 60 percent disabling from May 21, 1999.  

2.  Entitlement to a higher evaluation for a gunshot wound of 
the abdomen with injury to small bowel and colon, evaluated 
as 10 percent disabling from September 13, 1994, and as 30 
percent disabling from August 31, 1999.

3.  Entitlement to an effective date earlier than May 21, 
1999, for the award of a 60 percent evaluation for spastic 
bladder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), claimed as secondary to the service-
connected disability of gunshot wound to the abdomen with 
injury to small bowel and colon.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1986, and service in the National Guard thereafter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that, in correspondence dated in September 
2006, the veteran withdrew his appeal of the denial of 
service connection for right inguinal hernia, and that issue 
is therefore not before the Board.

The Board also notes that the issues of evaluation of spastic 
bladder due to gunshot wound, evaluation of gunshot wound to 
the abdomen, with injury to small bowel and colon, and 
entitlement to an effective date earlier than May 21, 1999, 
for the currently assigned 60 percent evaluation for spastic 
bladder due to gunshot wound were developed but not certified 
to the Board.  These three issues were all subject to a 
timely notice of disagreement (NOD), issuance of a Statement 
of the Case (SOC), and timely appealed to the Board by way of 
a VA Form 9, Appeal to Board of Veterans' Appeals.  Because 
the Board can find no indication that the veteran has 
withdrawn any of these claims, they remain on appeal unless 
the veteran hereafter expresses his satisfaction with the 
ratings assigned and effective date.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as set forth on the title page.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").   

Review of the record discloses that the veteran has not been 
adequately notified in accordance with the provisions of the 
VCAA.  The Board will therefore remand this case in order to 
ensure that the veteran receives the due process to which he 
is entitled.

A brief recounting of some of the procedural history of this 
case is necessary here.  The veteran submitted a claim for 
service connection for spastic colon, and was granted service 
connection for this, secondary to a peacetime gunshot wound 
of the abdomen.  In the course of his appeal of the 
originally assigned non-compensable evaluation, this 
disability was reevaluated as being 20 percent disabling.  In 
a decision announced in a supplemental statement of the case 
(SSOC) issued in March 1999, the RO determined that the 
residuals of the veteran's gunshot wound were more 
appropriately evaluated as separate disabilities.  
Accordingly, the RO discontinued the evaluation of residuals 
of a gunshot wound of the abdomen with injury to small bowel, 
bladder, and colon, then evaluated as 20 percent disabling, 
and replaced it with two new service-connected disability 
evaluations.  

First, the RO service-connected the veteran for spastic 
bladder due to gunshot wound, evaluated as 40 percent 
disabling, effective September 9, 1994, the date on the 
veteran's original claim.  (That date was incorrect, and was 
later corrected to September 13, 1994, the date of receipt of 
the original claim, as opposed to the date the veteran's 
claim was written.)  Second, the RO granted service 
connection for gunshot wound to the abdomen with injury to 
the small bowl and colon, evaluated as 10 percent disabling, 
effective September 9, 1994, also an incorrect date.  

As to the issue of evaluation of the gunshot wound of the 
abdomen, the Board notes that the veteran requested a RO 
hearing in correspondence dated in August 2000, but that a RO 
hearing on this discrete issue has not been conducted.  A 
remand for that purpose is therefore necessary.  

The veteran submitted a claim of service connection for PTSD, 
which had previously been denied.  The claim was denied 
because the RO found that the veteran had not submitted new 
and material evidence adequate to reopen the previously 
denied claim.  See 38 C.F.R. § 3.156.  In his February 2005 
notice of disagreement (NOD), the veteran requested a 
personal hearing at the RO.  A Decision Review Officer (DRO) 
hearing was scheduled for October 2005, and the veteran was 
notified of the meeting in correspondence dated in September 
2005.  On a VA Form 9 dated in September 2005, the veteran 
also requested a travel Board hearing before a member of the 
Board at the RO.  In correspondence later in September 2005, 
the veteran requested a video hearing, but did not specify 
for which issue(s) on appeal the video hearing was requested.  

In an Informal Conference Report dated in October 2005, 
regarding the veteran's appeals of the PTSD and hernia 
issues, it was noted that the veteran's accredited 
representative reported that the veteran had new evidence to 
provide.  The RO informed the representative that the 
veteran's Form 9 was of record, and it showed a request for a 
travel Board hearing.  The representative stated that they 
would cancel the DRO hearing scheduled for that day, submit 
the new evidence, await a decision based on the new evidence, 
and then ask for another DRO hearing if one was still wanted 
or needed.  The representative and the RO agreed that the 
scheduled DRO hearing for that day would be cancelled, and 
that pending action, including a de novo review, would await 
a statement from the veteran as to what he wanted to do about 
scheduling another hearing and providing additional evidence.  
Additional evidence was received in the form of VA treatment 
records, and service connection for PTSD was again denied in 
a SSOC issued in March 2006.  

In correspondence dated in April 2006, the veteran noted that 
he had requested his representative to cause the delayed 
hearing to be rescheduled.  Since the only hearing that was 
subject to rescheduling was the DRO hearing related to the 
PTSD and hernia claims, it must be presumed that this request 
was for that DRO hearing.  In any event, the record does not 
indicate that any additional DRO hearings have been held, and 
the case therefore must also be remanded for that purpose.  

Finally, the Board observes that the veteran was notified in 
June 2006 of a travel Board hearing scheduled for September 
19, 2006.  The veteran submitted a statement, dated and 
received on the date of the scheduled hearing, requesting 
that his hearing be postponed and rescheduled for the next 
available travel Board, giving as his reason that he was 
"getting medical evidence."  The Board member scheduled to 
conduct the September 2006 hearing granted the veteran's 
request to re-schedule.  Because the veteran's requested 
travel Board hearing was never rescheduled, a remand is 
required so that a Board hearing can be scheduled at the 
Regional Office (RO), either as a travel Board or a video 
conference hearing, whichever the veteran chooses.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the AOJ 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate the appellant's claims 
on appeal; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) must 
ask the claimant to provide any 
evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The 
notice to the veteran must also 
include the criteria for assignment 
of disability ratings and for award 
of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AOJ should also ask the 
veteran if he still desires a 
Decision Review Officer (DRO) 
hearing on any of the captioned 
claims.  The AOJ should also ask the 
veteran if he still desires a 
hearing before a member of the 
Board, and, if so, whether he 
desires a video conference hearing 
or a travel Board hearing.  

The veteran and his representative 
should be given notice of any 
scheduled hearings and opportunity 
to prepare.

3.  If requested, a DRO hearing 
should be conducted and a SSOC 
issued as appropriate.  If still 
desired by the veteran, a Board 
hearing should thereafter be 
scheduled per the veteran's request.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

